In an action, inter alia, to recover damages for assault and battery, the defendant appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered April 3, 1996, which, inter alia, granted the plaintiffs’ motion for summary judgment on the issue of liability on the causes of action to recover damages for assault and battery.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that, based on the doctrine of collateral estoppel, the plaintiffs must be awarded summary judgment on the issue of liability on their civil assault and battery causes of action against the defendant. The defendant was convicted of crimes based upon facts identical to those at issue in this civil action. The plaintiffs have established that there is an identity of the issues, that the defendant had a full and fair opportunity to litigate these issues in the criminal case, and that there are no other circumstances that would render the collateral estoppel bar inapplicable. Accordingly, the plaintiffs may successfully invoke the doctrine of collateral estoppel to bar the defendant from relitigating the issue of liability (see, DArata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659; Lili B. v Henry F., 235 AD2d 512). Bracken, J. R, Rosenblatt, Copertino and Luciano, JJ., concur.